Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 09, 2017

The Court of Appeals hereby passes the following order:

A17A1352. WOOD v. THE STATE.

       The notice of appeal and amended notice of appeal in this case specified that
the clerk should “transmit the record in its entirety including the court reporter’s
transcript of any and all trial or motions hearings.” Notwithstanding, the appellate
record received by this Court is incomplete. Notably, the following items are not
included: Defendant’s Exhibit Number 1 from the June 23, 2016 Motion for New Trial
hearing (purportedly a video recording); and State’s Exhibit 1 from the jury trial
(purportedly an audio recording). See Court of Appeals Rule 18 (b). We note that it
is the burden of the appealing party to ensure that a complete record is transmitted to
this Court on appeal. Id.


       A complete appellate record is necessary for determination of the issues on
appeal. Accordingly, it is hereby ordered that this matter be REMANDED to the trial
court with direction to prepare a complete appellate record with all items entered into
evidence at trial and during hearings, including recordings. It is further ordered that the
trial court shall then re-transmit this matter to the Court of Appeals for re-docketing
and disposition of the appeal. Upon re-docketing, briefing by the parties should
proceed in accordance with Court of Appeals Rule 23.

                                      Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                08/09/2017
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                            , Clerk.